Citation Nr: 0106081	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-00 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than August 22, 
1997, for accrued benefits for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from April 1944 to May 1946.  He died in 
November 1997.  The appellant is his widow.  She appealed to 
the Board of Veterans' Appeals (Board) from a February 1998 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, which 
granted her claim for service connection for asbestosis-as 
an accrued benefit-and assigned a 100 percent rating 
effective from August 22, 1997.  She wants an 
earlier effective date (EED).  And as support for her claim, 
she testified at hearings in February and August 2000.


FINDINGS OF FACT

1.  The veteran, who was discharged from the military in May 
1946, filed a claim for service connection for asbestosis on 
January 20, 1995; the RO denied his claim on April 17, 1995, 
and apprised him of the decision, and of his procedural and 
appellate rights, on April 27, 1995; he did not timely appeal 
that decision.

2.  The appellant submitted a statement on June 1, 1995, on 
the veteran's behalf, concerning other claims for service 
connection for a throat condition and for a bilateral hearing 
loss; the RO denied those claims in September 1995.

3.  On August 22, 1997, the veteran filed a petition to 
reopen his claim for service connection for asbestosis; he 
died a few months later, in November 1997, before the RO 
could issue a decision concerning that claim, and the 
appellant, as his surviving spouse, submitted an application 
for accrued benefits on February 4, 1998.

4.  On February 20, 1998, the RO granted service connection 
for the asbestosis, as an accrued benefit, and assigned a 100 
percent rating effective from August 22, 1997, the date of 
receipt of the petition to reopen this claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 22, 
1997, for accrued benefits for asbestosis, have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of his 
discharge or release from service-provided that he filed an 
application within one year after his date of discharge or 
release.  Here, the veteran did not file an application for 
VA compensation benefits within one year after his service in 
the military during World War II ended.  Consequently, the 
effective date of any later grant of VA compensation benefits 
will be the date of receipt of his claim, or the date 
entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2) 
(2000).

The Board notes additionally, however, that when, as here, 
there since has been a decision by the RO denying the benefit 
at issue, and the veteran did not timely appeal that 
decision, then it is "final and binding" based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2000).  So any subsequent claim 
based upon the same factual basis may not be considered as 
grounds for assigning an earlier effective date retroactive 
to that point in time.  Id., see also 38 C.F.R. 
§ 3.400(q)(1)(ii) (2000) (where new and material evidence, 
other than service department records, is received after a 
prior final disallowance, the effective date will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later); Melton v. West, 13 Vet. App. 442 (2000).

This is especially important to note in this appeal because, 
although the veteran filed a claim for service connection for 
asbestosis on January 20, 1995, which is the date that the 
appellant now wants her accrued benefits to be retroactively 
effective from, this is not legally permissible because the 
veteran did not timely appeal the RO's April 17, 1995 
decision that denied his claim for service connection for 
asbestosis.  And that was despite being appropriately 
apprised of his procedural and appellate rights in an April 
27, 1995 letter.  See Wright v. Gober, 10 Vet. App. 343 
(1997); Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA 
decision to become final and binding, it is required that the 
claimant receive written notification of the decision); see 
also 38 U.S.C.A. § 5104(a) (West 1991); 38 C.F.R. 
§§ 3.103(b), 19.25 (2000) (the written notification must 
explain the reasons for the decision and apprise the claimant 
of his procedural and appellate rights).

The appellant argues that the veteran simply was too sick 
during 1995 to have timely appealed that decision because he 
was on life support, totally incoherent, and incapable of 
doing anything for himself, and that she never received the 
RO's letter notifying him of the decision denying his claim, 
and apprising him of his procedural and appellate rights to 
contest the decision, because she was so busy, herself, 
taking care of him.  She says he was hospitalized at the VA 
Medical Center (VAMC) in Durham, North Carolina, during most 
of the time in question, and that she basically lived in a 
motel room in that city for about 31/2 months continuously 
while he received treatment-which, in turn, prevented her 
from even traveling back and forth to their home in 
Princeton, West Virginia, until after his condition 
sufficiently had stabilized.  She also says that their 
daughter who she left in charge of taking in their mail at 
home was under an immense amount of pressure at the time, 
too, due to her pregnancy and full-time job, but that even 
she does not remember receiving the RO's letter, suggesting 
either that it was not sent, stolen, or somehow lost in the 
mail.  So the appellant believes these are mitigating 
circumstances allowing her claim to be granted.

As further support for her allegations, the appellant 
submitted medical records concerning the veteran's treatment 
during May 1995 at the VAMC in Durham indicating that he 
indeed was not competent at the time to handle his VA affairs 
due to the severity of his illness.  But unfortunately, this 
was not known to the RO since neither the appellant nor 
anyone else acting on the veteran's behalf had instituted any 
formal proceedings with VA or any other agency to officially 
transfer the power of managing his affairs or making 
decisions concerning him to anyone else, including to the 
appellant.  And she acknowledged during her August 2000 
hearing that this did not occur until sometime during the 
beginning of 1997, which was after expiration of the one-year 
appeal period for contesting the RO's April 1995 decision.  
See the transcript of the hearing at pages 9-10.

More importantly, though, other evidence of record indicates 
that she signed and submitted a statement on the veteran's 
behalf on June 1, 1995, well within the appeal period, 
concerning other claims for a "throat condition" (actually, 
residuals of a tonsillectomy with an abscess) and for a 
bilateral hearing loss, which the RO later denied in 
September 1995.  So since she signed that statement, herself, 
on his behalf, despite his serious illness and her 
extenuating circumstances at the time, then it in turn stands 
to reason that she could just as well have submitted some 
form of communication to the RO indicating his disagreement 
with the decision concerning his claim for asbestosis.  But 
she clearly did not.  And while the Board truly sympathizes 
with her unfortunate situation at that time, there simply is 
no legal basis for granting an earlier effective date to then 
since all of her arguments for granting this benefit 
essentially are rooted in "equity," and do not address the 
applicable criteria of the governing law and regulation.  
See Smith v. West, 13 Vet. App. 525, 528-29 (2000).

Furthermore, to the extent the appellant is arguing that she 
never received notice of the RO's April 1995 decision, this 
argument also is without merit because the RO acted 
appropriately under the circumstances.  Since the veteran was 
still alive at the time, and the appellant had not instituted 
any formal proceedings to officially transfer the power of 
managing his affairs or making decisions concerning him 
to anyone else, including herself, the RO only was required 
to send the notice of the decision to the veteran's current 
address of record-which it did.  And there is a 
"presumption of regularity" to the proper mailing of all 
such governmental correspondence-meaning, by all accounts, 
the veteran is presumed to have received notice of that RO 
decision.  See Jones v. West, 12 Vet. App. 98 (1998); YT v. 
Brown, 9 Vet. App. 195, 199 (1996).  Moreover, there is no 
clear evidence to the contrary to rebut this presumption-
particularly since there is a copy of the letter on file.  
See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  And it 
was the appellant's responsibility, given the veteran's 
illness during the time in question, to notify the RO of this 
and any changes of address that needed to be made.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  But 
she did not.  Only when a claimant does not receive proper 
notification of a decision denying a claim does the one-year 
limit for timely appealing the decision not begin to accrue.  
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck 
v. Brown, 6 Vet. App. 518 (1994).  Consequently, because 
there is no indication that the veteran and appellant did not 
receive the required notice in April 1995, the RO's April 
1995 decision is final and binding and cannot, in turn, 
service as a basis for assigning an effective date 
retroactive to that point in time.

It was not until August 22, 1997, that the veteran filed a 
petition to reopen his claim for service connection for 
asbestosis.  But he died a few months later, in November 
1997, before the RO could issue a decision concerning his 
claim.  However, the RO since has granted service connection 
for the asbestosis in February 1998-as an accrued benefit to 
the appellant as his surviving spouse.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.  The RO assigned a 100 percent 
rating effective from August 22, 1997, the date of receipt of 
the petition to reopen the claim.  And, under the 
circumstances of this case, that is the correct effective 
date.  See 38 C.F.R. § 3.400(r) (when a claim is denied and 
not appealed, the effective date for an award subsequently 
made is the date of receipt of the reopened claim or date 
entitlement arose, whichever is later).


ORDER

The claim for an effective date earlier than August 22, 1997, 
for accrued benefits for asbestosis, is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

